Cook, J.,
delivered the opinion of the court.
The appellant, plaintiff in the trial court filed a suit in the justice court to recover upon several trade checks issued in varying' amounts by the Finkbine Lumber-Company to its workmen or employees. These trade checks or orders for merchandise had coupons for five and ten cents and were not good if detached. We copy one of the checks, omitting the coupons, viz.:
3.-00' No. 33000A.
Issued1 to Albert Pin.
Not transferable.
The attached coupons are exchangeable for merchandise only at the Kew Mercantile Company if presented by the person to whom issued.
The plaintiff below, appellant here, relies upon chapter 138, Laws of 1914, being section 4533, Hemingway’s Code, for a reversal of this case.
Had it been made to appear that the Finkbine Lumber Company was a manufacturing company, the contention of appellant would be sound. It was not proven that the defendant was a manufacturing company, and consequently the Laws of 3914 do not control the instant case.
Trade checks seem to be sui generis and the product of modern times. They have much in common with orders given by farmers to their employees, or share tenants, for merchandise and it is difficult to imagine that an order for a five dollar barrel of flour could be transferred to another person and thereby entitle the transferee to collect from the landlord five dollars in cash. But, as before stated, the appellant relies upon *415the Laws of 1914, but has failed to bring his case within the law.
In conference it has been suggested that section 4001, Code of 1906, has made this sort of instrument negotiable and may be transferred by indorsement, and therefore the plaintiff in this case has brought himself within the terms of this statute. The statute means what it says and nothing more. There is nothing in the statute which denies to the payor and payee the privilege of contracting that the promissory note or other writing shall not be transferable, and there is no principle of public policy known to us which condemns the contract made in the present case.
It seems to us that the plan adopted in this case was quite natural, and certainly both parties agreed to the terms of the instrument to which they were parties. This is not a new question, and we here refer to La Rue v. Groezinger, 84 Cal. 282, 24 Pac. 42, 18 Am. St. Rep. 179. We quote from the syllabi in that case:
“Assignment of Contracts. — The Civil Code of California removes the restrictions formerly existing upon the power of parties to assign their ordinary contracts, though it does not render all contracts assignable regardless of their nature or effect, nor does it render null any agreement or prohibition the parties themselves may have made on the subject.”
We believe that the California statute is more restrictive than our statute; but, however that may be, we approve the reasoning in the case referred to.
The parties to the contract in our case made a contract that the trade check was not transferable, and we are of the opinion that the contract was binding on the original parties and all of their assignees.

Affirmed.